                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                           )
THEODORE CHAPDELAINE,                      )
FREDERICK KENNEY, and                      )
RICHARD MOREAU,                            )
    Plaintiffs,                            )
                                           )
      v.                                   )
                                           )
                                                    C.A. No. 15·450·JJivl·LDA
PETER NERONHA, in his official             )
capacity as Attorney General of the        )
State of Rhode Island, and PATRICIA        )
A. COYNE· FAGUE, in her official           )
capacity as Director of the Rhode          )
Island Department of Corrections,          )
      Defendants.                          )
_______________________ )

                                       ORDER

      The Plaintiffs have asked this Court to revisit its denial of their motion for

class certification. ECF No. 45. The Defendants (collectively, "the State") oppose the

renewed motion. ECF No. 51.

      The Plaintiffs' motion derives from a fear that the case may become moot if

named plaintiffs can no longer prosecute the case. See ECF No. 45·1 at 16·21. They

base this concern on the fact that circumstances have forced previous Plaintiffs to

drop out of this lawsuit because they have either died, are no longer subject to the

challenged statute, or have otherwise become unavailable. Id The State objects

asserting that the Court should deny certification when a class is not needed to obtain

the same relief that an injunction would provide. ECF No. 51·1 at 4 (citing Dionne v.

Bouley, 757 F.2d 1344 (1st Cir. 1985)). This was the basis for this Court's original
ruling denying class certification. ECF No. 21. The Court cautioned them that "[i]f

the circumstances of this case change in the future, the Plaintiffs are free to file a

renewed motion for class certification." I d. at 2.

ANALYSIS

       "To obtain certification of a class, Plaintiffs must establish the prerequisites of

[Fed. R. Civ. P.] 23(a) and fall within one of the categories of [Fed. R. Civ. P.l 23(b)."

Garcia·Rubiera v. Calderon, 570 F.3d 443, 461 (1st Cir. 2009). The Court finds that

the Plaintiffs' proposed class satisfies all the prerequisites of Fed. R. Civ. P. 23(a).

With over 300 individuals meeting the description of the proposed class (level three

sex offenders currently living in Rhode Island), numerosity is satisfied. Common

questions of law or fact will be shared among the proposed class because housing

choices for each class member are impacted by the residency prohibitions of R.I.G.L.

§11·37 .l·IO(d). Additionally, the representative parties' claims are typical of the

class and no conflicts of interest have been uncovered that call in doubt tho

representative parties' ability to fairly and adequately represent the class.

      The requirements of Fed. R. Civ. P. 23(b)(l) are also met. There is a substantial

risk of inconsistent or varying adjudications that will result in incompatible

standards if separate claims are brought by individuals. See Fed. R. Civ. P. 23(b)(l).

      The Court also finds that circumstances have changed since it denied class

certification over 3Y, years ago.    The lead Plaintiff, John Freitas, passed away.

Another Plaintiff, Richard Moreau, was added in response to a determination that

his family residence fell within 1000 feet of a local school. Two of the Plaintiffs, Troy




                                            2
Porter and Derrick Lee Jenkins, determined that they would not participate and were

voluntarily dismissed. Another Plaintiff, Michael Clinton, has relocated out of state,

leaving just two of the original Plaintiffs and the later· added Plaintiff Moreau to

proceed on the merits. ECF No. 45-1 at 16-21. The amendments to elate show that

"there is a danger that the individual claims might be moot." 1 Dionne, 757 F.2cl at

1356. This concem of mootness coupled with the fact that "class certification does

not impose any significant burden" on the Court, renders a denial of class certification

unproper.    See id.; see also Gayle v. IYarden A£onmouth          Coun~v   Con·ectional

Institution, 838 F.3cl 297, 310 (3d Cir. 2016) ("[t]he circumstances in which classwicle

relief offers no further benefit, however, will be rare, and courts should exercise great

caution before denying class certification on that basis."). The Court thus grants

Plaintiffs' renewed motion for class certification.

      For the reasons stated, the Court GRANTS Plaintiffs' Renewed Motion for

Class Certification and Appointment of Class Representatives and Class Counsel

(ECF No. 45) and orders under Feel. R. Civ. P. Rule 23(a) and 23(b) the following:

   (1) The following class is hereby certified:

      All persons currently residing in, and those who may in the future
      relocate to, the State of Rhode Island who were or are convicted of
      offenses that require registration under the Sexual Offender
      Registration and Community Notification Act of the State of Rhode


      I  The addition of the Rhode Island Housing Advocacy Project ("RIHAP") as an
associational plaintiff does not protect against the concern of mootness to the same
extent as class certification. Without class certification, unnamed plaintiffs in the
class would be unable to continue the proceeding (aside from appealing the denial of
certification) if the claims of the named Plaintiffs became moot. See US. Parole
Comm'n v. Gm<?gll~V, 445 U.S. 388, 404 (1980).



                                           3
      Island, chapter 11·37.1 of the General Laws of the State of Rhode Island,
      and have been, or will be, assigned to "tier" or "level" 3 and are therefore
      subject to the Residency Prohibition and the 2020 Residency Prohibition
      contained in §11·37.1·10(d). Excluded from the class are any persons as
      to whom a criminal charge or indictment for alleged violation of the
      Residency Prohibition is pending.

   (2) The Court designates the individual Plaintiffs as Class Representatives; and

   (3) The Court appoints Attorneys Lynette J. Labinger and John E. MacDonald as

      Class Counsel for the Plaintiff Class.




October 31, 2019




                                          4
